Citation Nr: 1023961	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-23 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for chronic fatigue.

2.	Entitlement to service connection for iron deficiency 
anemia.

3.	Entitlement to service connection for hair loss 
(alopecia).

4.	Entitlement to a higher initial rating than 30 percent 
for irritable bowel syndrome (IBS), gastroesophageal reflux 
disease (GERD) and Crohn's disease.

5.	Entitlement to an initial compensable rating for left 
knee pain due to a lateral meniscal tear. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to 
September 1997, and from April 2003 to December 2006.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, that granted service 
connection for a gastrointestinal disorder (identified as 
irritable bowel syndrome, gastroesophageal reflux disease and 
Crohn's colitis), and left knee disorder. The Veteran 
appealed the initial assigned disability ratings. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). That 
rating decision also denied service connection for iron 
deficiency anemia, chronic fatigue, and alopecia. 

During pendency of the appeal, by way of a July 2008 RO 
rating decision, the RO increased the initial evaluation for 
the gastrointestinal disorder from the previous level of 10 
percent up to 30 percent. The Veteran continued her claim 
seeking a still higher schedular rating. See A.B. v. Brown, 6 
Vet. App. 35, 39 (1993) (the claimant is presumed to be 
seeking the highest possible rating for a disability unless 
he or she expressly indicates otherwise)

According to records in the claims file, the Veteran 
previously requested a Travel Board hearing before a Veterans 
Law Judge at the RO. The Veteran did not appear on the 
scheduled May 2010 hearing date. She has not since attempted 
to reschedule the hearing. Therefore, the prior hearing 
request is deemed withdrawn.                  See 38 C.F.R. § 
20.704(e) (2009). 



The increased rating claims, and claims for service 
connection for anemia and alopecia, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC),                    
in Washington, DC. VA will notify the Veteran if further 
action is warranted on   her part. 


FINDINGS OF FACT

1.	The Veteran does not manifest chronic fatigue syndrome.

2.	There is no other independent, diagnosable current 
disability manifested by chronic fatigue. 


CONCLUSION OF LAW

The criteria are not met for service connection for chronic 
fatigue. 38 U.S.C.A.     §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.88a 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Through correspondence dated from February 2007, the RO 
notified the Veteran   as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b). The notice advised her of the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi,    16 Vet. App. 183, 186-87 
(2002). Furthermore, an addendum to this notice letter 
provided information concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the July 2007 rating 
decision on appeal, and thus comported with the definition of 
timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and records of VA outpatient treatment. The 
RO has arranged for the Veteran to undergo a VA Compensation 
and Pension examination. In support of her claim, the Veteran 
has provided several lay statements. While the Veteran 
previously requested a Travel Board hearing in this matter, 
she did not appear on the May 2010 scheduled hearing date. 
Since she            has not offered a good cause 
justification for nonappearance, or requested rescheduling of 
the hearing, the hearing request is deemed withdrawn. 38 
C.F.R.           § 20.704(e). There is no objective 
indication of any further relevant information or evidence 
that must be associated with the record. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA purposes, the clinical diagnosis of chronic fatigue 
syndrome requires:          (1) New onset of debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) The exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) Six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches          (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance. 38 
C.F.R. § 4.88a. 

The Veteran underwent a VA general medical examination in 
March 2007, at which time she reported having always been 
tired. She attributed this to a disrupted sleep schedule 
getting up several times during the night as the result of 
IBS symptoms, as well as anemia. There was no reported 
significant history of fever, and no exudative pharyngitis, 
muscle aches or weakness. The Veteran did not report 
exercising regularly. She described having headaches three to 
four times per week located in the frontal region of her 
scalp and associated with nausea, for which she took over-
the-counter pain relievers. There was no history of migratory 
joint pains. The Veteran reported being told she had 
depression, but had never undergone psychiatric evaluation. 
She did describe sleep disturbance as due to IBS symptoms. 
There was no specific treatment for her fatigue. She reported 
taking naps several times a week, although her fatigue did 
not result in being unable to perform any specific tasks. 

The diagnosis was of fatigue symptoms which were likely 
related to iron deficiency anemia, as well as possibly to an 
abdominal disorder, or depression. In the view of the 
examiner, the Veteran did not have chronic fatigue syndrome. 


Given that there is no distinct and identifiable disability 
underlying the claimed symptomatology involving fatigue, 
service connection for chronic fatigue is being denied. The 
preliminary issue which the Veteran's claim raises is whether 
she has chronic fatigue syndrome (CFS) -- as to this 
condition, a clinical diagnosis has not been substantiated. 
Considering the first prong  of 38 C.F.R. § 4.88a, the 
Veteran has not reported having experienced an onset of 
debilitating fatigue at the requisite level for at least six 
months. There likewise does not manifest six or more of the 
ten secondary requirements for clinical diagnosis of CFS, 
particularly given the lack of acute onset, low grade fever, 
pharyngitis, palpable or tender lymph nodes, or generalized 
muscle aches or weakness. Finally, as explained in more 
detail below, there are numerous identified clinical 
conditions affecting the Veteran that may produce similar 
symptoms, most notably iron deficiency anemia. Consequently,      
a diagnosis of CFS may effectively be ruled out.  

The Board further notes that the Veteran's has not 
specifically claimed entitlement to service connection for 
CFS, but for "chronic fatigue." However, absent CFS, there 
is no other likely fatigue related disorder to be diagnosed 
in this instance. Rather, every indication is that the 
Veteran's reported limitations due to tiredness are part and 
parcel of other conditions, some not yet service-connected, 
such as iron deficiency anemia, and others service-connected 
like a gastrointestinal disorder and depression. The common 
denominator for each of these underlying causes of fatigue, 
is that "chronic fatigue" is merely symptomatic of the 
broader picture; for instance, fatigue as secondary to 
anemia. There is no stand alone, independent disorder 
characterized by fatigue. As such, any fatigue attributable 
to service-connected disability is best considered in 
assigning an evaluation for that particular disability. 
Should service connection be granted for iron deficiency 
anemia, fatigue is directly contemplated by the applicable 
rating criteria, at 38 C.F.R. § 4.117, Diagnostic Code 7700. 
Fatigue may also be a factor in rating the Veteran's recently 
service-connected major depressive disorder. Essentially, 
there is no independent fatigue-related disorder in this 
instance. 

Indeed, the strict provisions at 38 C.F.R. § 4.88a defining a 
clinical diagnosis of CFS, suggest that the only independent 
disorder characterized by fatigue that is subject to service 
connection would be CFS itself. Any disorder, or generalized 
accrual of symptomatology, claimed as premised upon chronic 
fatigue alone, that does not meet the specific provisions of 
section 4.88a, would therefore not meet the requirements for 
a current disability for purposes of service connection. 

The first criterion to establish service connection is 
competent evidence of the current disability claimed. Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability.");  Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."). Here, inasmuch 
as             the Veteran is not shown to have CFS, or any 
other qualifying disability manifested by "chronic 
fatigue," the prerequisite for service connection of a 
present diagnosed disability is not met. The Veteran's claim 
therefore cannot be substantiated. 

The Veteran's own assertions have also been afforded 
appropriate weight however, as she is a layperson, she cannot 
opine on the precise diagnosis of CFS, or other syndrome 
involving chronic fatigue, as a matter not within the purview 
of                    lay observation. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Rather, medical knowledge is 
required to clarify the diagnosis in this instance, 
particularly given that any diagnosis of CFS must conform to 
the guidelines outlined in section 4.88a. 

For these reasons, the Board is denying the claim for service 
connection for chronic fatigue. The preponderance of the 
evidence is against this claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for chronic fatigue is denied. 
REMAND

The Board is directing further evidentiary development of the 
claims remaining on appeal. 

First, as to service connection for iron deficiency anemia, 
the March 2007 VA Compensation and Pension examination 
diagnosed this claimed disorder, based on post-service 
laboratory findings. An opinion on the etiology of anemia was 
not forthcoming however, as service treatment records had not 
been made available to the examiner for review. Considering 
applicable law in this case, the Board concludes that another 
examination should be arranged to determine whether the 
Veteran's iron deficiency anemia is a condition with a basis 
in her active military service. 

In this regard, service connection is available for a 
preexisting condition provided it was aggravated during 
service beyond its natural progression. 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.306 (2009). A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service. In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153;            38 C.F.R. § 
3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 

On review of service medical history, for the Veteran's 
second period of active duty service, an April 2002 service 
entrance examination denotes anemia, of undetermined cause. 
There is also a March 2002 laboratory testing report on file 
from prior to service, indicating low red blood cell count, 
and low hemoglobin and hematocrit levels. 

Consequently, under the law cited above, the Board deems the 
presumption of sound condition on service entry to have been 
rebutted. 38 U.S.C.A. § 1111.           The Veteran therefore 
clearly had anemia pre-existing entrance into her second 
period of active duty service. (There is no material debate 
or suggestion that she ever had anemia during a six-month 
original period of service several years ago           in 
1997.) The operative question to resolve this claim then is 
whether the Veteran's anemia underwent in-service 
aggravation, beyond its normal progression. 

The STRs further show that in August 2002, prior to 
commencing active duty service, the Veteran was placed on a 
temporary physical profile due to the conditions of anemia, 
anxiety disorder, and right ankle pain. In June 2003,                 
the Veteran was placed on a permanent physical profile due to 
"lower back pain /anemia" with the stipulation that she 
avoid warm weather duty assignments.

A November 2003 clinical record indicated an assessment of 
"worrisome anemia of iron deficiency" given the use of an 
iron supplement, and with worsening hematocrit levels. There 
are also several laboratory test reports dated from 
throughout the Veteran's service, including from a periodic 
review examination in December 2005, that routinely indicate 
low hemoglobin and hematocrit levels.

A VA physician's opinion would assist in evaluating the 
findings from service, and indicating whether there was a 
quantifiable aggravation of iron deficiency anemia during 
military service. Thus, for this purpose, a new examination 
must be scheduled. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R.        § 3.159(c)(4) (2009) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

With regard to the claim for service connection for alopecia, 
the March 2007 VA examiner observed that the Veteran had a 
bilateral scalp hairline recession, which may have been 
linked to her condition of iron deficiency anemia. This 
statement raises the possibility that alopecia developed 
secondarily to iron deficiency anemia. Thus, the outcome of 
the instant claim is dependent upon whether the Veteran is 
ultimately found to have service-connected iron deficiency 
anemia. It follows that the adjudication of service 
connection for alopecia must be deferred pending disposition 
of the claim for service connection for iron deficiency 
anemia.                See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered). See also Ephraim v. Brown, 5 Vet. 
App. 549, 550 (1993) (inextricably intertwined claims should 
be remanded together).

Finally, given that more than three years has transpired 
since the Veteran underwent a March 2007 VA medical 
examination addressing the severity of service-connected 
gastrointestinal and left knee disorders, a new VA 
examination for each of these disabilities is in order. See 
Palczewski v. Nicholson, 21 Vet. App. 174,  181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998)             
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should schedule the Veteran 
for a VA hematology examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. 
The examiner is requested to opine whether     
the Veteran's iron deficiency anemia, 
which pre-existed military service, at 
least as likely as not (i.e., 50 percent 
or greater probability) underwent 
aggravation therein              (i.e., a 
permanent worsening in severity, not due 
to the natural disease process). 

Provided only that the VA examiner 
concludes that iron deficiency anemia 
underwent in-service aggravation, then 
offer an opinion as to whether the 
Veteran's alopecia developed secondarily 
to iron deficiency anemia. 
The examiner should consider both initial 
causation of alopecia by the iron 
deficiency anemia, and the possibility 
that alopecia has been permanently 
aggravated by the same.

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	The RO/AMC schedule the Veteran for a 
VA gastrointestinal examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected gastrointestinal disorder, 
diagnosed as irritable bowel syndrome, 
with gastroesophageal reflux disease and 
Crohn's colitis,          in accordance 
with the rating criteria specified at                   
38 C.F.R. § 4.114, Diagnostic Code 7319, 
for evaluating  IBS. The examiner should 
likewise describe any additional 
symptomatology in conformance with the 
rating criteria found at Diagnostic Code 
7346 for a hiatal hernia (for purpose of 
rating GERD by analogy), and found at 
Diagnostic Code 7323 for ulcerative 
colitis.

3.	Then schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of her service-connected 
left knee disability. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the requested 
VA examination.              All indicated 
tests and studies should be performed, and 
all findings should be set forth in 
detail. 

It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected left knee 
disorder. In evaluating              the 
Veteran, the examiner should report 
complete range of motion findings for the 
affected joint. The examiner should be 
asked to indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured 
joint is used repeatedly over a period of 
time. The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability or incoordination. 

4.	The RO/AMC should then review the 
claims file.            If any of the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection for iron deficiency anemia and 
alopecia, and for increased ratings for 
gastrointestinal and left knee disorders. 
If any benefit sought on appeal is not 
granted, the Veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before  the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

[Continued on following page]



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


